         Case 4:21-cv-02287 Document 1 Filed on 07/14/21 in TXSD Page 1 of 8




                             THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

HOLLY KING,                                        §
                                                   §
      Plaintiff                                    §
                                                   §            CIVIL ACTION NO. 4:21-cv- 2287
vs.                                                §
                                                   §
SAN JACINTO COUNTY,                                §
                                                   §
      Defendant                                    §


                                             COMPLAINT

          Plaintiff Holly King (“King”) files this Complaint against San Jacinto County (“SJC”) and

would show as follows:

                                          SUMMARY OF SUIT

          1.      This   suit   alleges   sexual       harassment/hostile   work   environment   gender

discrimination and retaliation arising under Title VII of the Civil Rights Act of 1964, as amended

(“Title VII”), and a claim under the First Amendment of the U.S. Constitution because Defendant

terminated Plaintiff for exercising her First Amendment rights.

          2.      This action seeks, inter alia, back pay, front pay, actual damages, compensatory

damages, punitive damages, consequential damages, expert witness fees, court costs, attorneys’

fees, and pre-judgment and post-judgment interest.

                                   JURISDICTION AND VENUE

          3.      Jurisdiction over Plaintiff’s constitutional claim for which redress is provided by

42 U.S.C. §1983 is conferred on this Court by 28 U.S.C. §1343(a)(3). Federal question jurisdiction

is also conferred on this Court by 28 U.S.C. § 1331 because this action arises under the United

States Constitution and Title VII.
      Case 4:21-cv-02287 Document 1 Filed on 07/14/21 in TXSD Page 2 of 8




       4.      The Court has venue over this matter because a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in this district, many of the unlawful

employment practices alleged in this case occurred in this district, and there are employment

records relevant to Plaintiff’s claims maintained and administered by Defendant in this District.

28 U.S.C. § 1391(b); 42 U.S.C. § 12117(a); 42 U.S.C. § 2000e-5(f)(3).

                                         THE PARTIES

       5.      Plaintiff Holly King is an individual residing in San Jacinto County, Texas.

       6.      Defendant San Jacinto County is a county located within the boundaries of the

Southern District of Texas. It is the responsibility of Defendant San Jacinto County to hire, fire,

discipline, train and supervise employees of San Jacinto County. It is also the responsibility of

Defendant San Jacinto County not to violate the constitutional rights of its citizens. Finally, it is

the responsibility of Defendant San Jacinto County to ensure that all employees perform their

duties in accordance with minimum constitutional, statutory, and departmental requirements.

       7.      Defendant San Jacinto County is a local government entity and may be served with

process by serving San Jacinto County Judge Fritz Faulkner, at 1 State Highway 150, Rm. 23,

Coldspring, Texas 77331 or wherever he may be found.

                                         BACKGROUND

       8.      Plaintiff worked for Defendant’s District Attorney’s Office since approximately

January 2013 as a legal assistant.

       9.      Plaintiff began to complain about sexual harassment in the workplace. For example,

Plaintiff repeatedly complained to her superior (District Attorney Robert Trapp) about a coworker

(Assistant DA Mark Boemio) who continuously treated her differently than male employees.
      Case 4:21-cv-02287 Document 1 Filed on 07/14/21 in TXSD Page 3 of 8




Additionally, Mr. Boemio inundated the office environment with improper sexual imagery of a

grotesque nature.

       10.    For example, Mr. Boemio displayed this coffee mug in the workplace:




       11.    Mr. Boemio used this sticker on his office door, among other inappropriate images:




       12.    District Attorney Trapp paid no attention to Plaintiff’s complaints despite multiple

complaints made by Plaintiff.
       Case 4:21-cv-02287 Document 1 Filed on 07/14/21 in TXSD Page 4 of 8




       13.     On another occasion, some of King’s coworkers were watching a video containing

a “pocket pussy”, including one of King’s superiors, Assistant DA Mark Boemio. King objected

to this video and told them it was inappropriate for the workplace.

       14.     They told King that they thought the “pocket pussy” was “funny” and that they

would continue to watch it at work.

       15.     Fed up with Defendant’s failure to take Plaintiff’s complaints seriously or to even

respond to them, Plaintiff took to Facebook to express issues about her employment that went

unredressed and were important to the citizens of San Jacinto County.

       16.     Plaintiff’s comments on Facebook were not made in her capacity as an employee,

but rather as a citizen of the U.S.

       17.     District Attorney Trapp, upon learning that Plaintiff engaged in protected activity

as she was entitled as a citizen of the U.S., summoned Plaintiff and terminated her.

       18.     District Attorney Trapp told Plaintiff that she was no longer a “good fit” given her

complaints about Mr. Boemio’s sexist (and humiliating) coffee mug and office door stickers.

       19.     Plaintiff filed a charge of discrimination with the EEOC and was issued a right to

sue letter less than 90 days ago. This suit follows.

                                      CAUSES OF ACTION

                      Cause 1: Sex Discrimination and Sexual Harassment

       20.     Each and every allegation contained above is realleged as if fully written herein.

       21.     Defendant, by and through its agents and employees, engaged in practices made

unlawful under Title VII.
      Case 4:21-cv-02287 Document 1 Filed on 07/14/21 in TXSD Page 5 of 8




       22.       The actions set forth above, as well as other facts that will be developed through

discovery, violate Title VII. Plaintiff was subjected to a sexually harassing hostile work

environment.

       23.       Defendant wrongfully discharged Plaintiff.

       24.       The harassment to which Plaintiff was subjected was sufficiently severe and/or

pervasive to have affected a term or condition of her employment. Plaintiff’s reports were made

in good faith.

       25.       Plaintiff has suffered damages as a result of the sexual harassment and

discrimination, and seeks all relief allowed by law.

                                        Cause 2: Retaliation

       26.       Each and every allegation contained above is realleged as if fully written herein.

       27.       Defendant, by and through its agents and employees, engaged in practices made

unlawful under Title VII.

       28.       Plaintiff engaged in protected activity both inside and outside the workplace. For

example, Plaintiff made multiple reports of sexual harassment to District Attorney Trapp.

       29.       Defendant, by and through its agents and employees, terminated Plaintiff in

retaliation for engaging in protected activity.

       30.       Had Plaintiff not engaged in protected activity, she would not have been terminated.

     Cause 3: Section 1983 – Infringement of First Amendment Rights of Free Speech

       31.       Each and every allegation contained above is realleged as if fully written herein.

       32.       Alternatively, Defendant, by and through its agents and employees, engaged in

practices made unlawful under the U.S. Constitution.

       33.       Plaintiff spoke as a citizen on a matter of public concern.
      Case 4:21-cv-02287 Document 1 Filed on 07/14/21 in TXSD Page 6 of 8




       34.     Plaintiff expressed concern about Defendant squandering taxpayer money on

multiple vehicles.

       35.     Plaintiff expressed concern about Defendant squandering taxpayer money for

employees getting paid for work yet not performing work.

       36.     Plaintiff expressed concern about Defendant squandering taxpayer money by

watching Tiger King instead of working.

       37.     Plaintiff expressed concern about Defendant squandering taxpayer money by

engaging in immature, childish behavior in the workplace rather than being diligent workers.

       38.     Plaintiff was a low-level employee and her job responsibilities did not encompass

addressing the concerns she expressed on Facebook.

       39.     Plaintiff had no authority to take action in the workplace to redress the complaints

she made on Facebook.

       40.     Plaintiff’s job responsibilities did not allocate anything to her related to the

complaints she made on Facebook.

       41.     Almost immediately after posting on Facebook, District Attorney Trapp summoned

Plaintiff and terminated her. Consequently, for this and other reasons, it appears that Plaintiff’s

protected speech was a substantial or motivating factor in her termination.

                                      ATTORNEY’S FEES

       42.     Each and every allegation contained above is realleged as if fully written herein.

       43.     Plaintiff is entitled to recover attorney’s fees and costs for bringing this action

pursuant to Title VII.

       44.     Separately, pursuant to 42 U.S.C. § 1988, Plaintiff is entitled to her attorneys’ fees

if she prevails in her claim under Section 1983.
      Case 4:21-cv-02287 Document 1 Filed on 07/14/21 in TXSD Page 7 of 8




                                        JURY DEMAND

       45.    Plaintiff makes a formal demand for a jury trial in this matter.




                                             PRAYER

       Plaintiff asks that the Court issue a summons for Defendant to appear and answer, and that

Plaintiff be awarded a judgment against Defendant for the following:

              a.      Back pay wages;

              b.      Front pay wages;

              c.      Compensatory damages;

              d.      Exemplary damages;

              e.      Punitive damages;

              f.      Pre-judgment and post-judgment interest;

              g.      Court costs;

              h.      Attorneys’ fees; and

              i.      All other relief to which Plaintiff show themselves to be entitled.



                                                        Respectfully submitted,

                                                        THE CRAIGHEAD LAW FIRM, PLLC


                                                 By:    /s/ Clayton D. Craighead
                                                        Clayton D. Craighead
                                                        State Bar No. 24065092
                                                        S.D. Texas No. 958992
                                                        440 Louisiana, Suite 900
                                                        Houston, TX 77002
                                                        (832) 798-1184 – Telephone
                                                        (832) 553-7261 – Facsimile
                                                        clayton.craighead@thetxlawfirm.com
Case 4:21-cv-02287 Document 1 Filed on 07/14/21 in TXSD Page 8 of 8




                                       ATTORNEY-IN-CHARGE FOR PLAINTIFF
